                  UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF FLORIDA
                         TAMPA DIVISION

HELIX INVESTMENT MANAGEMENT, LP,

                  Plaintiff,
v.                                     Case No. 8:18-cv-206-T-33AEP

PRIVILEGE DIRECT CORP., ET AL.,

                  Defendants.
                                   /

                                 ORDER

     This matter comes before the Court upon consideration of

United States Magistrate Judge Anthony E. Porcelli’s Report

and Recommendation (Doc. # 105), entered on January 7, 2019,

recommending that Plaintiff Helix Investment Management, LP’s

Motion for Preliminary Injunction (Doc. # 91) be denied.

Defendants Oliphant Financial Group, LLC, Oliphant Financial

Corporation, and Robert A. Morris (the Oliphant Defendants)

filed a limited Objection to the Report and Recommendation on

January 22, 2019. (Doc. # 107). Helix filed a Response in

Opposition to the Objection on February 5, 2019. (Doc. # 108).

As   explained    below,   the   Court    adopts   the   Report   and

Recommendation.

     I.   Background

     Helix filed this action against the Oliphant Defendants

                                   1
as well as against Defendant Privilege Direct Corp. on January

23, 2018. (Doc. # 1). With leave of the Court, Helix filed an

Amended Complaint on May 17, 2018. (Doc. # 46). Thereafter,

Helix once again sought leave to amend the Complaint, which

the Court granted. (Doc. ## 49, 50).   Thus, the Second Amended

Complaint was filed on June 18, 2018. (Doc. # 51).         The

Oliphant Defendants sought dismissal of the Second Amended

Complaint. (Doc. # 54).   The Court held oral argument on the

Motion to Dismiss and directed that the parties provide

further briefing. (Doc. # 71). Helix subsequently requested

the opportunity to amend, which the Court granted.    (Doc. ##

56, 88). The Third Amended Complaint, which is the operative

Complaint, was filed on December 10, 2018. (Doc. # 95).

     Helix also filed a Motion for Preliminary Injunction on

December 4, 2018. (Doc. # 91). The Court referred the Motion

for Preliminary Injunction to the Magistrate Judge for the

issuance of a Report and Recommendation. (Doc. # 94). The

Oliphant Defendants responded to the merits of the Motion for

Preliminary Injunction, but also raised the argument that the

Court lacks subject matter jurisdiction over the case based

on a lack of complete diversity of citizenship. (Doc. # 97).

The Oliphant Defendants provide a comprehensive discussion of

                              2
their jurisdictional arguments in a Motion to Dismiss filed

on December 21, 2018. (Doc. # 100).            The Motion to Dismiss

is ripe for the Court’s review and currently under advisement.

(Doc. # 104).

     After holding a hearing, the Magistrate Judge issued a

Report   and   Recommendation   on      the   Motion   for   Preliminary

Injunction.     (Doc.   #   105).         Although     the   Report   and

Recommendation     contains     a       discussion     of    the   unique

jurisdictional issue raised by the Oliphant Defendants, it

does not contain a formal recommendation regarding whether

the requirements for complete diversity of jurisdiction are

satisfied.     Instead, the Magistrate Judge postulates: “Given

that jurisdiction based on complete diversity of citizenship

may exist, the undersigned finds it appropriate to consider

Helix’s Motion for Preliminary Injunction and the response in

opposition.” (Doc. # 105 at 3)(emphasis added).

     After finding that a possibility exists that the Court

has jurisdiction, the Magistrate Judge analyzes the request

for a preliminary injunction. The Magistrate Judge recommends

denial of the Motion for Preliminary Injunction because Helix

failed to demonstrate that it will suffer irreparable harm in

the absence of injunctive relief.               The Magistrate Judge

                                    3
correctly states that “this action is, quite simply, all about

money.” (Id. at 5).      The Magistrate Judge points out that

“Helix is only seeking monetary damages” and “because the

portfolio accounts [in dispute in this case] can be valued

and the money within is fungible, the injury to Helix [if

any] can be undone through monetary damages.” (Id. at 6).

     II.   Analysis

     After conducting a careful and complete review of the

findings and recommendations, a district judge may accept,

reject,    or   modify   the   magistrate     judge’s    report    and

recommendation.     28   U.S.C.       §   636(b)(1);    Williams   v.

Wainwright, 681 F.2d 732 (11th Cir. 1982). In the absence of

specific objections, there is no requirement that a district

judge review factual findings de novo, Garvey v. Vaughn, 993

F.2d 776, 779 n.9 (11th Cir. 1993), and the court may accept,

reject, or modify, in whole or in part, the findings and

recommendations. 28 U.S.C. § 636(b)(1)(C). The district judge

reviews legal conclusions de novo, even in the absence of an

objection. See Cooper-Houston v. S. Ry. Co., 37 F.3d 603, 604

(11th Cir. 1994); Castro Bobadilla v. Reno, 826 F. Supp. 1428,

1431-32 (S.D. Fla. 1993), aff’d, 28 F.3d 116 (11th Cir. 1994).

     Upon due consideration of the record, including Judge

                                  4
Porcelli’s Report and Recommendation as well as the Oliphant

Defendants’    Objection        thereto,       the    Court       overrules      the

Objection, adopts the Report and Recommendation, and denies

the Motion for Preliminary Injunction.

      The   Court      notes    that     the      Oliphant        Defendants     are

objecting to a perceived jurisdictional finding in the Report

and Recommendation.            As the Defendants in this case, the

Oliphant    Defendants         obviously       take       no    issue     with   the

recommendation that Helix’s request for injunctive relief be

denied.       The      Court     notes       that     it       will     decide   the

jurisdictional        issues    raised       in     the    Motion       to   Dismiss

separately and does not view the Report and Recommendation as

squarely deciding the discrete issue of whether the Court has

subject matter jurisdiction over the case.                     Thus, in adopting

the Report and Recommendation, including its jurisdictional

discussion,      it    is      not,    at     this        time,       deciding   the

jurisdictional issue presented in the Motion to Dismiss.

      Accordingly, it is now

      ORDERED, ADJUDGED, and DECREED:

(1)   United States Magistrate Judge Anthony E. Porcelli’s

      Report and Recommendation (Doc. # 105) is ACCEPTED and

      ADOPTED.

                                         5
(2)   The Motion for Preliminary Injunction (Doc. # 91) is

      DENIED.

      DONE and ORDERED in Chambers, in Tampa, Florida, this

6th day of February, 2019.




                              6
